Citation Nr: 0019965	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to November 
1996.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service connected chronic lumbar strain is 
manifested by episodic back pain with no more than slight 
limitation of motion of the spine.  


CONCLUSION OF LAW

The criteria for an increased rating for lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts 
related to the veteran's claim have been properly developed 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's service-
connected disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The service medical records indicate that the veteran had 
mechanical back pain that made him unable to perform all the 
duties of his rate.  He was granted service connection and a 
10 percent rating for his lumbar strain effective from 
discharge from service in November 1996.  The veteran 
submitted a reopened claim for an increased rating for his 
service-connected back disability in March 1998.  

VA outpatient treatment records show that the veteran 
received monthly VA outpatient treatment for low back pain 
from December 1997 to April 1998.  The impressions included 
chronic low back pain and sacroiliitis.

The veteran was afforded a VA orthopedic examination in April 
1998.  He reported no improvement in his back with a home 
physical therapy program since his last evaluation in January 
1997.  The veteran reported no improvement with nonsteroidal 
anti-inflammatory medications.  The examiner noted that the 
veteran had been followed at the Rheumatology clinic with a 
diagnosis of possible sacroiliitis based on radiographic 
findings of some sclerosis in the sacroiliac joints, without 
significant erosive changes.  The veteran reported 
improvement of his pain on using Tylenol with Codeine.  The 
veteran stated that his back pain was 8/10 when on 
medication.  The veteran was unable to identify any stressors 
which incited his pain.  Exacerbations were located in the 
midlumbar region and the pain did not radiate.  The veteran 
indicated that the episodes lasted from 1/2 hour to an hour and 
resolved with rest.  The veteran reported some pain and 
stiffness in the back in the morning but that improved with 
stretching.  He denied night pain.  The veteran stated that 
he continued to work construction.  He never had to miss work 
because of his low back.  He denied having problems with his 
duties which included shoveling and lifting up to 15 pounds.  
The veteran was not using assistive devices for ambulation or 
any kind of bracing.  He had not had any identifiable injury 
to his back or surgery to the back.  The veteran denied any 
significant effect on his occupational or recreational 
activities in regards to his lumbar pain.  The examiner noted 
that by report, MRI and bone scans of the lumbar spine were 
normal.

On objective examination the veteran walked with a narrow 
base and steady gait.  He could heel-to-toe walk without 
difficulty.  He could walk on his toes and heels without 
difficulty.  He had a normal appearing sagittal alignment, 
right hand coronal alignment, while standing.  Forward 
flexion was to 90 degrees, and extension was to 30 degrees.  
Bending was nonirritable.  Side-to-side bending was 20 
degrees to the right and left without irritation.  The 
veteran had no pain with motion activity of his spine.  
Waddell signs were negative.  Hips were nonirritable to 
toggle of motion.  Patrick's test was negative for sacroiliac 
pain bilaterally.  The veteran's spinous processes were 
completely nontender to palpation with no step-off deformity 
or crepitance.  The veteran had no paravertebral muscle spasm 
or tenderness.  Tension signs, including straight leg raise 
and femoral stretch sign were negative.  The veteran had 5/5 
strength of all motor groups of the lower extremities.  
Sensation was intact to light touch in all dermatomes of the 
lower extremities.  X-rays revealed no evidence of loss of 
disc space height throughout the lumbar spine.  There were 
endplate changes at T12 and L1 consistent with Schmorl's 
nodes.  No pars defect or spondylolisthesis was shown.  There 
was slight increased sclerosis along the sacroiliac joint.  
However the oblique films showed excellent projections of the 
right and left sacroiliac joints, and they appeared entirely 
normal.  The diagnosis was history of lumbar strain.  The 
examiner noted that there was no objective findings on 
physical examination or radiographs showing any abnormalities 
to explain the veteran' complaints of pain.  There was no 
increase in the veteran's subjective pain and there was no 
increase in activity limitations.

A September 1998 VA outpatient record indicates that the 
veteran reported that when his back began hurting at work he 
had been able to take a break and rest without being hassled.   
The veteran reported that he had stopped medications for his 
back because they did not help him much.  There was no spinal 
tenderness, but there was tenderness across the posterior 
superior iliac crest, around the belt area.  The assessment 
was sacroiliitis.  The examiner noted that the pain was 
tolerable, the veteran was able to work full time, and the 
veteran did not need any medications for pain.  He was 
described as presently stable.  A December 1998 VA outpatient 
indicates that the veteran complained of chronic low back 
pain on and off from late August until the Spring.  
Examination revealed no tenderness in the lumbar region.  The 
veteran had full range of motion without pain.

The veteran was given a bilateral sacroiliac steroid 
injection, computed tomography guided, at a VA facility in 
January 1999.

The veteran appeared at a hearing before a hearing officer at 
the RO in July 1999.  The veteran testified that he went to 
see his doctor for his low back disability once a year.  The 
veteran stated that while he had not missed any work due to 
his back disability, sometimes he had to take a break at work 
when it was giving him pain.  The veteran reported that he 
also experienced spasms in the lower back.  When his low back 
hurt him the pain was usually 8 out of 10 in severity.  The 
veteran denied any radiation of pain down his leg.  He also 
denied additional functional impairment due to pain, such as 
limitation of motion.  He reported morning stiffness of the 
back.  The veteran stated that he could not play sports as 
well as he used to due to his back disability.  He could not 
play a whole game of baseball without his lower back being 
aggravated.

On VA examination in December 1999 the veteran reported that 
he worked in construction.  He was working full time without 
limitation.  He worked at road construction and frequently 
lifted 50 to 100 pounds at a time.  He reported only 
occasionally he would get back pain that would cause him to 
sit down for 15 to 20 minutes and it would resolve after 
that.  He reported that during the summertime working a full-
time day he would have perhaps 15 minutes of pain out of a 24 
hour day.  The veteran noted increased symptoms during the 
cold weather.  When off of work he would perhaps have back 
pain at the most two to three hours out of 24.    He found 
that his pain was most aggravated when he was off of work 
while carrying his two young children who each weighed about 
20 or 30 pounds.  He had taken antiinflammatory medications 
in the past, including Tylenol with Codeine.  He was not 
currently taking any medications.  The veteran reported that 
he was able to take part in all recreational pursuits that he 
desired.  He did not feel that there was any limitation 
placed on him based on his back other than occasional flare-
ups which caused him to rest for 15 to 20 minutes at a time.  
The veteran denied weakness, numbness or any type of 
radicular symptoms in his legs.  The pain was localized to 
midline in the lower lumbar area of the back. The veteran 
denied any muscle spasms.  

Objective examination revealed that the veteran ambulated 
with a narrow based, steady gait.  He could walk on his heels 
and his toes without difficulty.  The alignment of his back 
appeared normal while standing.  The veteran had 40 degrees 
of back extension and 95 degrees of forward flexion.  He had 
25 degrees of bending to each side. There was no pain with 
any of those activities.  Strength examination of the lower 
extremities revealed 5/5 strength in all muscle groups.  
Light touch sensation was normal.  Deep tendon reflexes were 
2+ at the patellar and Achilles tendons.  Range of motion of 
the hips was normal with no irritability.  Patrick's test was 
negative.  Waddells signs were all negative. Palpation of the 
back revealed no tenderness.  No paravertebral muscle spasms 
were noted.  X-rays of the lumbar spine revealed no 
abnormalities of the spine.  There was excellent maintenance 
of the disc space height.  All of the vertebral bodies 
appeared normal.  There was no evidence of spondylolisthesis 
or defects in the pars.  There was some question of sclerosis 
about the sacroiliac joints, however, that might be within 
normal limits and had not changed from previous x-ray 
findings.  That factor did not correlate with the veteran's 
symptoms.  

The assessment was history of lumbar strain while in the 
service.  There were no objective findings on examination or 
radiographs to explain the veteran's low back pain.  He had 
no functional limitations due to the pain and had been 
reasonably symptom free for the majority of his activities.  
The examiner noted in an addendum that the veteran had been 
evaluated by Rehab medicine to assess symptoms after 
repetitive motion exercises.  Multiple repetitions were done 
in flexion, extension, and side bending and the veteran 
reported no pain due to those repeated motions.  

The veteran maintains that his back disability results in 
recurring attacks of pain and functional loss which warrants 
a rating above 10 percent.  The veteran further pointed out 
that the December 1999 VA examiner incorrectly stated that he 
frequently lifted 50 to 100 pounds at a time.  The veteran 
stated that he only lifted that amount once or twice per day 
and that the amount of weight he lifted on a frequent basis 
was approximately 20 pounds.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, 20 percent if it is 
moderate or 40 percent if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Upon consideration of the medical evidence of record, the 
Board notes that all the medical evidence has indicated the 
veteran to have full or almost full range of motion without 
pain.  The Board has considered the disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45, to include functional loss 
due to pain on use or during flare-ups, incoordination, 
weakened movement and excess fatigability on use, in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  While the veteran has 
complained of frequent flare-ups of low back pain, on VA 
examination in July 1999 he denied any additional restriction 
in the range of low back motion due to the pain.  The April 
1998 VA examiner stated that there was no increase in the 
veteran's subjective pain and no increases in activity 
limitations.  Since the medical evidence reveals that the 
veteran does not exhibit functional loss due to pain on use 
or during flare-ups and since he does not experience 
incoordination, weakened movement and excess fatigability on 
use, the veteran's essentially full range of motion of the 
lumbar spine does not meet the criteria for moderate 
limitation of motion of the lumbar spine.  Accordingly, the 
veteran is not entitled to a higher rating due to limitation 
of motion of the lumbar spine.

Diagnostic Code 5295 provides ratings for lumbosacral strain 
based on the severity of the symptomatology.  A 10 percent 
rating is assignable when there is characteristic pain on 
motion.  A 20 percent rating is assignable when there is 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is assignable when there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran does not meet the criteria for a 20 percent 
rating for lumbosacral strain.  The record does not reveal 
that the veteran has experienced low back muscle spasm or 
loss of lateral spine motion in standing position.  Both the 
April 1998 and December 1999 VA examiners noted that they 
found no objective findings of a low back disability.   

While the veteran has complained of occasional bouts of low 
back pain which require him to rest for 15 or 20 minutes 
until it resolves, the veteran's objective symptoms do not 
meet the criteria for a higher rating under any applicable 
diagnostic code.  Accordingly, the Board finds that an 
increased rating for low back strain is not warranted.


ORDER

Entitlement to an increased rating for low back strain is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

